Title: From Thomas Jefferson to United States Congress, 2 December 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            Dec. 2. 06.
                        
                        To the Senate & House of Representatives of the US. of America, in Congress assembled.
                        Foreign Relations.
                  It would have given me, fellow citizens, great satisfaction to announce, in the moment of your meeting, that
                            the difficulties in our foreign relations existing at the time of your last separation, had been amicably & justly,
                            terminated. I lost no time in taking those measures which were most likely to bring them to such a termination; by special
                            missions, charged with such powers & instructions as, in the event of failure, could leave no imputation on either our
                            moderation or forbearance.
                  England
                   the delays which have since taken place in our negociations with the British government appear
                            to have proceeded from causes which do not forbid the expectation that during the course of the session, I shall be enabled
                            to lay before you their final issue.
                  Spain
                   what will be that of the negociations for settling our differences with Spain
                            nothing which had taken place, at the date of the last dispatches, enables us to pronounce. On the Western side of the
                            Missisipi, she advanced in considerable force & took post at the settlement of Bayou Pierre on the Red river. this
                            village was originally settled by France, was held by her as long as she held Louisiana, and was delivered to Spain only
                            as a part of Louisiana. being small, insulated, & distant, it was not observed at the moment of redelivery to France
                            & the United States. that she continued a guard, of half a dozen men which had been stationed there. a proposition
                            however having been lately made by our Commander in chief, to assume the Sabine river as a temporary line of separation
                            between the troops of the two nations, until the issue of our negociations shall be known, this has been referred by the
                            Spanish commandant to his superior, & in the mean time he has withdrawn his force to the Western side of the Sabine
                            river. the correspondence on this subject, now communicated will exhibit more particularly the present state of things in
                            that quarter.
                        The nature of that country requires indispensably that an unusual proportion of the force employed there
                            should be of cavalry or mounted infantry, in order therefore that the commanding officer might be enabled to act with
                            effect, I had authorised him to call, on the Governors of Orleans & Missisipi for a corps of 500. volunteer
                            cavalry: the temporary arrangement he has proposed may perhaps render this unnecessary. but I Inform you with great
                            pleasure, of the promptitude with which the inhabitants of those territories have tendered their services in defence of
                            their country. it has done honor to themselves, entitled them to the confidence of their fellow citizens in every part of
                            the Union, & must strengthen the general determination to protect them efficaciously under all circumstances which may
                            occur.
                        Having recieved information that in another part of the US. a great number of private individuals,
                            were combining together, arming & organising themselves contrary to law to carry on a military expedition against the
                            territories of Spain I thought it necessary by proclamation, as well as by special orders, to take measures for
                            preventing & suppressing this enterprize, for siezing the vessels, arms & other means provided for it, & for
                            arresting & bringing to justice it’s authors & abettors. these measures are now in operation. it was due to the good faith which ought ever to be the
                            rule of action in public as well as in private transactions, it was due to good order & regular govmt. that
                            while the public force was acting strictly on the defensive, and merely to cover our citizens from aggression, the
                            criminal attempts of private individuals to decide for their country the question of Peace or War, & by commencg active
                            & unauthorised hostilities, should be promptly & effectually suppressed.
                        Whether it will be necessary to enlarge our regular force, will depend on the result of our negociations with Spain: but as it is uncertain when that result will be known the provisional measures,  that, & to meet any pressure intervening in that quarter, will be a subject for your early consideration.
                  The possession of both banks of the Missisipi reducing to a single point the defence of that river it’s waters, & the country adjacent, it becomes highly necessary to provide for that point a more adequate security. some position above it’s mouth, commanding the passage of the river, should be rendered sufficiently strong to cover the armed vessels which may be stationed there for defence; & in conjunction with them, to present an insuperable obstacle to any force attempting to pass. the approaches to the city  from the Eastern quarter also, will require to be examined for the internal support of the country, the encouragement of a strong settlement on the Western side of the
                            Missisipi, within reach of N. Orleans, will be worthy the consideration of the legislature.
                        Gun-boats
                  The Gun boats authorised by an act of the last session, are so far advanced, that they will be ready for service
                            in the ensuing spring. circumstances permitted us to allow the time necessary for their more solid construction. as a much
                            larger number will still be wanting to place our seaport towns & waters in that state of defence to which we are
                            competent & they entitled, a similar appropriation for a further provision of them is recommended for the ensuing year.
                  Fortifications.
                        a further appropriation will also be necessary for repairing fortifications already established, & the
                            erection of such other works as may have real effect in obstructing the approach of an enemy to our seaport towns, or
                            their remaining before them.
                  Insurrection.
                        In a country whose constitution is derived from the will of the people, directly expressed by their free
                            suffrages, where the principal Executive functionaries, & those of the legislature are renewed by them at short
                            periods, where, under the character of jurors, they exercise in person the greatest portion of the judiciary powers, where
                            the laws are consequently so formed & administered as to bear with equal weight & favor on all, restraining no man in
                            the pursuits of honest industry, & securing to every one the property which that acquires, it would not be supposed that
                            any safeguards could be needed against insurrection or enterprize on the public peace or authority. the laws however,
                            aware that these should not be trusted to moral restraints alone, have wisely provided punishment for these crimes, when
                            committed: but would it not be salutary to give also the means of preventing their commission? where an enterprize is
                            meditated, by private individuals, against a foreign nation in amity with the US. powers of prevention, to a
                            certain extent are given by the laws. would they not be as reasonable & useful where the enterprize preparing is
                            against the US.? While adverting to this branch of law, it is proper to observe that in enterprizes meditated
                            against foreign nations, the ordinary process of binding to the observance of the peace & good behavior, could it be
                            extended to acts to be done out of the jurisdiction of the US. would be effectual in some cases where the
                            offender is able to keep out of sight every indication of his purpose which could draw on him the exercise of the powers
                            now given by the law.
                  Barbary
                        The States on the coast of Barbary seem generally disposed at present to respect our peace & friendship.
                            with Tunis alone some uncertainty remains. persuaded that it is our interest to maintain our peace with them on equal
                            terms, or not at all, I propose to send in due time a reinforcement into the Mediterranean; unless previous information
                            shall shew it to be unnecessary.
                  Indians.
                        We continue to recieve proofs of the growing attachment of our Indian neighbors, & of their disposition to
                            place all their interests under the patronage of the US. these dispositions are inspired by their confidence in
                            our justice, & in the sincere concern we feel for their welfare. and so long as we discharge these high & honourable
                            functions with the integrity & good faith which alone can entitle us to their continuance, we may expect to reap the
                            just reward in their peace & friendship.
                  Missouri.
                        The expedition of Messrs. Lewis & Clarke for exploring the river Missouri, and the best
                            communication from that to the Pacific ocean, has had all the success which could have been expected. they have traced the
                            Missouri nearly to it’s source, descended the Columbia to the Pacific ocean, ascertained with accuracy the geography of
                            that interesting communication across our continent, learnt the character of the country, of it’s commerce &
                            inhabitants; & it is but justice to say that Messrs. Lewis & Clarke, & their brave companions, have, by this
                            arduous service, deserved well of their country.
                  Red river.
                        The attempt to explore the Red river, under the direction of mr Freeman, though conducted with a zeal &
                            prudence meriting entire approbation, has not been equally succesful. after proceeding up it about 600. miles,
                            nearly as far as the French establishments had extended while the country was in their possession, our geographers were
                            obliged to return without compleating their work.
                        Very useful additions have also been made to our knolege of the Missisipi by Lieutt. Pike, who has
                            ascended it to it’s source, & whose journal & map giving the details of his journey, will shortly be ready for
                            communication to both houses of Congress. those of Messrs. Lewis, Clarke and Freeman will require further time to be
                            digested & prepared. these important surveys, in addition to those before possessed, furnish materials for commencing an
                            accurate map of the Missisipi & it’s Western waters. some principal rivers however remain still to be explored, towards
                            which the authorisation of Congress, by moderate appropriations, will be requisite
                  Slavery.
                        I congratulate you, fellow citizens, on the approach of the period; at which you may interpose your authority
                            constitutionally, to withdraw the citizens of the US. from all further participation in those violations of
                            human rights, which have been so long continued on the unoffending inhabitants of Africa, & which the morality, the
                            reputation, & the best interests of our country have long been eager to proscribe. although no law you may pass can take
                            prohibitory effect till the first day of the year 1808: yet the intervening period is not too long to prevent by timely
                            notice, expeditions which cannot be compleated before that day.
                  Finance.
                        The reciepts at the Treasury during the year ending on the 30th. day of Sep. last have amounted to
                            near, 15 millions of Dollars; which have enabled us, after meeting the current demands, to pay 2,700,000. D. of the American claims, in part of the price of Louisiana: to pay, of the funded debt, upwards of
                            three millions of principal, & nearly four of interest: and, in addition, to reimburse, in the course of the present
                            month, near two millions of 5 1/2 per cent stock. These paiments & reimbursements of the funded debt, with
                            those which had been made in the four years and an half preceding, will, at the close of the present year, have
                            extinguished upwards of twenty three millions of principal.
                        The duties composing the Mediterranean fund, will cease, by law, at the end of the present session.
                            considering however that they are levied chiefly on luxuries, & that we have an impost on salt, a necessary of life, the
                            free use of which otherwise is so important, I recommend to your consideration the suppression of the duties on salt, &
                            the continuation of the Mediterranean fund, instead thereof, for a short time, after which that also will become
                            unnecessary for any purpose now within contemplation.
                        When both of these branches of revenue shall, in this way, be relinquished, there will still, ere long, be
                            an accumulation of monies in the treasury, beyond the instalments of public debt which we are permitted by contract to
                            pay. they cannot then, without a modification, assented to by the public creditors, be applied to the extinguishment of
                            this debt & the compleat liberation of our revenues, the most desirable of all objects; nor, if our peace continues,
                            will they be wanting, for any other existing purpose. the question therefore now comes forward, to what other objects
                            shall these surplusses be appropriated, & the whole surplus of impost, after the entire discharge of the public debt,
                            & during those intervals when the purposes of war shall not call for them? shall we suppress the impost, & give that
                            advantage to foreign over domestic manufactures? on a few articles of more general & necessary use, the suppression, in
                            due season, will doubtless be right. but the great mass of the articles on which impost is paid are foreign luxuries
                            purchased by those only who are rich enough to afford themselves the use of them. their patriotism would certainly prefer
                            it’s continuance, and application to the great purposes of the public education, roads, rivers, canals, & such other
                            objects of public improvement, as it may be thought proper to add to the constitutional enumeration of federal powers. by
                            these operations, new channels of communication will be opened between the states; the lines of separation will disappear;
                            their interests will be identified, & their Union cemented by new & indissoluble ties. education is here placed among
                            the articles of public care; not that it would be proposed to take it’s ordinary branches out of the hands of private
                            enterprize, which manages so much better all the concerns to which it is equal; but a public institution can alone supply
                            those sciences, which, tho’ rarely called for, are yet necessary to compleat the circle, all the parts of which contribute
                            to the improvement of the country, & some of them to it’s preservation.   the subject is now proposed for the
                            consideration of Congress, because, if approved, by the time the state legislatures shall have deliberated on this
                            extension of the federal trusts, & the laws shall be passed, & other arrangements made for their execution, the
                            necessary funds will be on hand, & without employment. I suppose an amendment of the constitution, by consent of the
                            states, necessary; because the objects now recommended are not among those enumerated in the constitution, & to which it
                            permits the public monies to be applied.
                        The present consideration of a National establishment for education particularly, is rendered proper by this
                            circumstance also, that, if Congress, approving the proposition, shall yet think it more eligible to found it on a
                            donation of lands, they have it now in their power to endow it with those which will be among the earliest to produce the
                            necessary income. this foundation would have the advantage of being independant on War, which may suspend other
                            improvements, by requiring for it’s own purposes, the resources destined for them.
                        Conclusion.
                  This, fellow citizens, is the state of the public interests, at the present moment, & according to the
                            information now possessed. but such is the situation of the nations of Europe, and such too the predicament in which we
                            stand with some of them, that we cannot rely with certainty on the present aspect of our affairs. that may change from
                            moment to moment, during the course of your session, or after you shall have separated. our duty is therefore to act upon
                            things as they are, & to make a reasonable provision for whatever they may be. were armies to be raised whenever a speck
                            of war is visible in our horizon, we never should have been without them. our resources would have been exhausted on
                            dangers which have never happened, instead of being reserved for what is really to take place. a steady, perhaps a
                            quickened pace, in preparations for the defence of our Sea-port towns & waters, an early settlement of the most exposed
                            & vulnerable parts of our country, a militia so organised that it’s effective portions can be called to any point in the
                            Union, or Volunteers, instead of them, to serve a sufficient time, are means which may always be ready, yet never preying
                            on our resources until actually called into use. they will maintain the public interests, while a more permanent force
                            shall be in a course of preparation. but much will depend on the promptitude with which these means can be brought into
                            activity. if war be forced upon us in spite of our long & vain appeals to the justice of nations, rapid & vigorous
                            movements in it’s outset, will go far towards securing us in it’s course & issue, & towards throwing it’s burthens on
                            those who render necessary the resort from reason to force.
                        The result of our negociations, or such incidents in their course as may enable us to infer their probable
                            issue, such further movements also, on our Western frontier as may shew whether War is to be pressed there while
                            negociation is protracted elsewhere, shall be communicated to you from time to time, as they become known to me, with
                            whatever other information I possess or may recieve, which may aid your deliberations on the great National interests
                            committed to your charge.
                        
                            Th: Jefferson
                            
                        
                    